Citation Nr: 0715605	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-18 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	National Association of Black 
Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 15, 1978 to 
December 21, 1978.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  The case was remanded in June 2004. 

The veteran appeared at a Regional Office hearing in July 
2003 and testified regarding his symptomatology.  A 
transcript is of record.  


FINDING OF FACT

A chronic psychiatric disorder was not shown in service, and 
the preponderance of the competent evidence is against 
finding that a current psychiatric disorder, howsoever 
diagnosed, is related to military service or any event 
thereof.


CONCLUSION OF LAW

A chronic psychiatric disorder was not incurred in military 
service; and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in April 2002 correspondence and a June 2003 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The case was readjudicated in a December 2006 
supplemental statement of the case.  The December 2006 
supplemental statement of the case provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Dingness/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the April 2002 
correspondence and the June 2003 statement of the case 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran was afforded a meaningful opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and his claim was readjudicated in December 
2006.  Hence, the actions taken by VA cured the error in the 
timing of notice, and the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

Service medical records indicate that the veteran was 
clinically evaluated as psychiatrically normal at his May 
1978 enlistment examination.  

In September 1978, the appellant was seen with complaints of 
nervousness, depression, and homesickness.  An examiner 
concluded there was no psychiatric disease found and cleared 
the veteran for duty.  

In October 1978, the appellant reported anxiety along with a 
desire to leave the service and was diagnosed with an 
adjustment problem.  Later, he reported to an examiner that 
he had anxiety and had been seen twice for this condition 
prior to service.  The appellant noted a family history of 
similar problems.  The examiner found no evidence of a 
psychosis or depression.  

The veteran was discharged from service in November 1978 due 
to a lack of self-discipline, attitude and motivation, and an 
inability to read.

Private medical records dating from 1979 to 1985 reveal no 
complaints or findings pertaining to a psychiatric disorder. 

In 1990, the veteran reported he was seriously injured at 
work when a tree limb fell on him, fracturing his neck.  

Effective October 1990, the appellant was awarded Social 
Security disability benefits based on disorders that were 
unrelated to a psychiatric illness.

In March 1991, the veteran underwent a Minnesota Multiphasic 
Personality Inventory 2 (MMPI-2) examination which revealed 
that the most likely diagnosis for the veteran's profile was 
a schizophrenic disorder.  It was opined, however, that a 
major affective disorder also needed to be considered.  

In March 1997, the veteran underwent a clinical interview 
with DCJ, a licensed psychological associate with the North 
Carolina Disability Determination Services.  The examiner 
notated that the veteran did not appear depressed, anxious, 
or having any problems with psychosis.  While some memory 
problems were noted, a psychiatric disorder was not 
diagnosed.

In February 2003, the veteran submitted a treatment note from 
Dr. FM who reported that when the veteran went into service 
he had no problems.  Dr. FM stated he had seen papers which 
showed the veteran was cleared for active duty.  Dr. FM 
opined that he believed the veteran was discharged for 
psychiatric reasons.
  
The veteran appeared at a RO hearing in July 2003 and 
testified that when he was in the military he began to 
withdraw and was not himself.  After service, he reportedly 
withdrew from his family and did not want to be around others 
due to nervousness. He said that he had thought about hurting 
himself and others.  

In May 2005, the veteran underwent a psychiatric examination 
by Dr. TC.  The veteran stated that there were times when he 
felt that he could not control his emotions, and times when 
he became so angry that he felt like hurting someone.  The 
examiner diagnosed the veteran with severe depression for the 
prior five years with hallucinations, and past substance 
abuse.  The veteran reportedly did not understand the reason 
for his service discharge, and he denied any preservice 
problem.  The examiner did not offer a nexus opinion. 

The veteran underwent a March 2006 VA psychiatric 
examination. The claims file was available and reviewed by 
the examiner.  The appellant reported receiving Social 
Security benefits due to an inability to work.  The veteran 
reported that he was first treated for emotional problems at 
VA in the mid-1990s and by a community psychiatrist from 
1991-1994.  VA notes indicated that he was suffering from 
depressed symptoms secondary to his physical disability.  The 
examiner notated that the veteran focused on his low self-
image and depression secondary to his physical disability.  
Following the examination the examiner diagnosed the veteran 
with an adjustment disorder with a mixed anxiety and 
depressed mood.  

The examiner opined the veteran's current emotional disorder 
was not due to his military experiences.  The examiner 
concluded while the appellant clearly had an onset of an 
anxiety disorder while in the military, and while he may have 
initially struggled with continued symptoms following 
discharge, there was no evidence of psychosis or significant 
psychopathology until much later.  The veteran was able to 
become employed, start a family, marry and become fairly 
successful economically.    The examiner stated it appeared 
that his current disorder developed as a result of his 1990 
work accident.  After years of no psychiatric treatment post 
military discharge, treatment began shortly after the 
accident and since then his treatment focused on adjustment 
to his disability.  The examiner opined that while there 
might be some underlying chronic anxiety, this could not be 
identified or separated from his significant adjustment 
reaction secondary to his physical disability.   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a chronic psychiatric disorder.

The veteran was seen on occasion for complaints of depression 
and anxiety, in particular, after a serious 1990 work-related 
accident in which the veteran's neck was fractured.

There are however, no medical records associated with the 
file that show any diagnosis of a psychiatric disorder until 
1991 when the veteran was diagnosed with schizophrenia.  
Therefore, presumptive service connection for a psychiatric 
disorder is not warranted because there is no competent 
evidence of a compensably disabling psychosis within the 
first post-service year.  

Further, given the length of time between the veteran's 
discharge from active duty and the first diagnosis of 
adjustment disorder decades after separation from active 
duty, the preponderance of the competent evidence of record 
is against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)  Finally, no healthcare professional has ever 
opined that the appellant's current adjustment disorder is 
related to service.  While a March 2006 examiner opined that 
the veteran may have had anxiety in-service, the examiner 
concluded that the appellant's current symptomatology was not 
related to his military experiences but rather, a post 
service 1990 non service connected work-related accident in 
which the appellant fractured his neck.

The Board takes note of the February 2003 statement by Dr. FM 
who stated he was of the opinion that the veteran was 
discharged from service due to psychiatric problems.  
Notably, however, this statement was not supported by medical 
evidence.  Further, the physician did not reference opinion 
on any contemporaneously documented incident in service or 
any medical reports in the file.  The physician also did not 
indicate that he had reviewed the veteran's claims file prior 
to rendering this opinion. 

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence is against the claim.  
Therefore, entitlement to service connection for a 
psychiatric disorder is denied. 

In reaching this decision the Board considered the 
appellant's own assertion that he has a psychiatric disorder 
due to his active duty service.  The veteran, however, as a 
lay person is not competent to offer an opinion which 
requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to service connection for a chronic psychiatric 
disorder is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


